DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “an cross-sectional area” should be amended to read –a cross-sectional area--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunelle; Cindy (US 20190191941 A1.; hereinafter Brunelle) in view of Son Won-mo (KR 200477986 Y1; hereinafter ‘986).
Regarding claim 1 Brunelle teaches:
A stuffed animal having a container well being integrated therein. (See Fig. 5 #12, 30, 36); [0019] 
Wherein said stuffed animal has a body and a head, said head having a crown, said container well extending into said crown and downwardly into said body. (See Figs. 1 and 5 #18, 24, 30); [0019]
And a vase being insertable into said container well wherein said vase is configured to display a floral arrangement in conjunction with said stuffed animal. (See Fig. 5 #16); [0019]
Wherein said vase has a bottom end and a top end, said top end being open. (See Fig. 5 #16, 20); [0018]
And said container well having a tapered section adjacent to said crown. (See Fig. 5 tapered portion shown at #30 adjacent #22)
Brunelle does not teach. ‘986 teaches:
said vase being tapered forming a concave neck adjacent to said top end such that said top end has an area greater than an cross-sectional area of a narrowest point of said concave neck parallel to said top end, said vase being flared forming a convex portion adjacent to said bottom end. (See Fig. 8 #10, 20, 30); (abstract)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the vase of Brunelle to incorporate the teachings of ‘986 in order to gain the advantages of enhanced aesthetics, as an obvious change in shape.
Furthermore, due to the resilient material and functionality of the device of Brunelle, such that the chamber can be expanded to conform to the shape of the vase [0019], the combination would result in a container well having a tapered section adjacent to said crown and a flared portion extending from said tapered section downwardly into said body, and therefore meets the claim.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brunelle in view of ‘986, further in view of Johnson; Anthony (US D495620 S; hereinafter Johnson).
Regarding claim 4 Brunelle, in view of ‘986, as shown above, discloses all of the limitations of claim 1. Brunelle further teaches:
Vase has a bottom end, top end, said top end being open, said container well insertably receiving said bottom end. (See Fig. 5 #16, 20); [0018]
Brunelle in view of ‘986 does not teach. Johnson teaches:
Top end of the vase being spaced from said crown of said head when said vase is seated in said container well. (See Fig. 2 top of vase spaced from the crown)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the vase of Brunelle, in view of ‘986, to incorporate the teachings of Johnson in order to gain the advantages of more easily installing and removing the vase.
Regarding claim 5 Brunelle, in view of ‘986, as shown above, discloses all of the limitations of claim 1. Brunelle further teaches:
Wherein said stuffed animal has a pair of arms and a pair of legs. (See Fig. 1 arms and legs of bear)

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that, “The rejection is improper in that it inaccurately equates the structure of Brunelle to a vase, which is clearly not what is taught. Brunelle teaches first and second shells which hold tissues. There is no reason given, nor can one be reasonably implied, as to how or why one of ordinary skill in the art would view the shells of Brunelle as a vase to hold flowers”., a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The deficiencies as to the shape of the vase of Brunelle have been overcome in view of ‘986, as shown above. One of ordinary skill would have been able to use the vase of ‘986 in place of the vase of Brunelle, and apparatus functionality would be considered fundamentally the same.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                     

/MONICA L PERRY/Primary Examiner, Art Unit 3644